Citation Nr: 0335007	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine.

5.  Entitlement to a disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an effective date prior to January 23, 
2003, for the assignment of the 70 percent disability rating 
for PTSD.

7.  Entitlement to an effective date prior to January 23, 
2003, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1961 and from September 1962 to September 1966.  He also had 
multiple periods of active duty for training and inactive 
duty for training in the Air National Guard following his 
separation from active duty, including active duty for 
training from December 1978 to March 1979.

In a June 1972 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for hearing loss.  The veteran was 
notified of the June 1972 decision and did not appeal, and 
that decision is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1972).  The veteran again claimed 
entitlement to service connection for hearing loss, and in a 
May 1998 decision the RO denied that claim.  In the May 1998 
decision the RO also denied entitlement to service connection 
for tinnitus.  The veteran has perfected an appeal of the May 
1998 decisions.

The Board of Veterans' Appeals (Board) notes that in the May 
1998 decision the RO denied entitlement to service connection 
for hearing loss, without addressing the issue of whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  If a claim for service connection 
has been previously denied, however, the Board is precluded 
from considering the substantive merits of the claim in the 
absence of a finding that new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  The Board finds, therefore, that the proper 
issue on appeal is whether new and material evidence has been 
submitted to reopen the previously denied claim.  

In a July 1997 rating decision the RO also denied entitlement 
to service connection for degenerative joint disease of the 
cervical and lumbar spine.  The veteran was notified of the 
July 1997 decision, but did not submit any statement in 
response that can be construed as a notice of disagreement.  
Although he submitted a statement in September 1997 in which 
he requested an increased rating for his various 
disabilities, that statement does not constitute a notice of 
disagreement because he did not express any desire for 
appellate review of an RO decision.  See Gallegos v. Gober, 
14 Vet. App. 50 (2000), rev'd on appeal, 289 F.3d 1309, 1314 
(Fed. Cir. 2002), remanded No. 99-106 (U.S. Vet. App. Jan. 
24, 2003)(per curium).  The Board finds, therefore, that the 
July 1997 decision denying service connection for 
degenerative joint disease of the cervical and lumbar spine 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997).

The veteran submitted additional evidence regarding a claim 
for service connection for the cervical and lumbar spine 
disabilities, and in the May 1998 decision the RO again 
denied entitlement to service connection for those 
disabilities.  The veteran perfected an appeal of the May 
1998 denial of service connection.  Although the RO addressed 
the issue in that decision as entitlement to service 
connection, without any reference to the prior denial, in 
light of the Board's finding that the July 1997 decision is 
final, the Board has determined that the issue on appeal 
should be characterized as whether new and material evidence 
has been submitted to reopen the prior claim.  Jackson, 265 
F.3d at 1369.

In an August 2001 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent rating for the 
disorder, effective April 30, 1997.  The veteran perfected an 
appeal of the assigned rating, claiming that he was entitled 
to at least a 70 percent schedular rating and the award of a 
total rating based on individual unemployability.  In an 
April 2003 rating decision the RO increased the rating for 
PTSD from 30 to 70 percent and awarded a total rating based 
on individual unemployability, both of which were effective 
January 23, 2003.  The veteran has also perfected an appeal 
of the effective date awarded for the 70 percent rating, and 
the total rating based on unemployability.

The Board notes that a veteran claiming entitlement to a 
higher rating is generally presumed to be seeking the maximum 
rating available by law.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran indicated in his pleadings that he was 
seeking a 70 percent schedular rating for PTSD and a total 
rating based on unemployability, which the RO has granted.  
During the May 2003 hearing before the undersigned, however, 
the veteran indicated that it was his intent to continue his 
appeal of the disability rating assigned for PTSD.  The Board 
finds, therefore, that that issue remains in contention.

The issues of entitlement to service connection for tinnitus, 
entitlement to a disability rating in excess of 70 percent 
for PTSD, and entitlement to an earlier effective date for 
the assignment of the 70 percent schedular rating and the 
total rating based on unemployability will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss in June 1972, and that decision became final in 
the absence of an appeal.

2.  The evidence submitted subsequent to the June 1972 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
hearing loss disability that is related to service, and it 
must be considered in order to fairly decide the merits of 
his claim.

3.  The RO denied entitlement to service connection for 
degenerative joint disease of the cervical spine in July 
1997, and that decision became final in the absence of an 
appeal.

4.  The evidence submitted subsequent to the July 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran incurred 
a cervical spine injury in service, and it must be considered 
in order to fairly decide the merits of his claim.

5.  The RO denied entitlement to service connection for 
degenerative joint disease of the lumbar spine in July 1997, 
and that decision became final in the absence of an appeal.

6.  The evidence submitted subsequent to the July 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran incurred 
a lumbar spine injury in service, and it must be considered 
in order to fairly decide the merits of his claim.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision in which the RO denied 
entitlement to service connection for hearing loss is final, 
new and material evidence has been submitted, and the claim 
is reopened.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 19.153 (1972); 38 C.F.R. § 3.156 
(2001).

2.  The July 1997 rating decision in which the RO denied 
entitlement to service connection for degenerative joint 
disease of the cervical spine is final, new and material 
evidence has been submitted, and the claim is reopened.  
38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1103 (1997); 38 C.F.R. § 3.156 (2001).

3.  The July 1997 rating decision in which the RO denied 
entitlement to service connection for degenerative joint 
disease of the lumbar spine is final, new and material 
evidence has been submitted, and the claim is reopened.  
38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1103 (1997); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a bilateral hearing loss 
that was caused by acoustic trauma from jet engine noise that 
he experienced during active duty, active duty for training, 
and inactive duty for training as an aircraft mechanic.  He 
also contends that his currently diagnosed degenerative joint 
disease of the cervical and lumbar spine resulted from an 
injury that he incurred in 1979, while on active duty for 
training.  As an alternative, he contends that the disorders 
are secondary to the service-connected degenerative joint 
disease of the thoracic spine.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the provisions of the VCAA were 
enacted in August 2001, which are now codified at 38 C.F.R. 
§ 3.159 (2003).

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
The VCAA, however, left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002); See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
does not include this claim), VA also has a duty to assist 
the veteran in developing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted, VA is obligated to inform the 
veteran of the evidence needed to establish service 
connection for the claimed disorder and to assist him in 
obtaining any relevant evidence.  38 C.F.R. § 3.159 (2003).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.

The Board notes that in the March 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  

In the March 2001 notice the RO also informed the veteran, 
however, that he had up to one year following the notice to 
submit such evidence.  The Board notes in this regard that 
the primary concern of the Federal Circuit in Paralyzed 
Veterans of America was the denial of due process if the 
veteran's claim was adjudicated prior to the expiration of 
the one-year period allowed by statute.  Additional evidence 
was added to the claims file more than 60 days after the 
March 2001 notice, and more than one year has expired since 
the veteran was notified of the evidence needed to 
substantiate his claim.  The Board finds, therefore, that he 
has not been prejudiced by the reference in the March 2001 
notice to a 60-day response period.  

The RO provided the veteran a statement of the case in 
February 2000 and supplemental statements of the case in 
August 2001 and November 2002, in which the RO informed the 
veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  The veteran's representative has 
reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence that could be considered new and 
material, and the evidence needed to substantiate his claims 
for service connection.

Duty to Assist

As will be found below, the Board has determined that new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for hearing loss and 
degenerative joint disease of the cervical and lumbar spine.  
The Board also finds that additional development is required 
prior to considering the substantive merits of those claims.  
The issues of entitlement to service connection for hearing 
loss and degenerative joint disease of the cervical and 
lumbar spine will, therefore, be further addressed in the 
remand portion of this decision. 

Relevant Laws and Regulations

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 19.153 (1972); 38 C.F.R. § 20.1103 
(1997).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claims were initiated prior to August 2001, his 
claims will be adjudicated by applying the law previously in 
effect.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which provides 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence to Reopen a Claim for Service 
Connection
for Hearing Loss

The veteran's service medical records reveal that his hearing 
acuity was normal when entering service, as measured by the 
whispered and spoken voice test.  Audiometric testing in June 
1961, August 1963, and June 1966 revealed puretone thresholds 
above 20 decibels at 6000 Hertz in both ears.  The remainder 
of multiple audiometric tests during service showed his 
hearing to be within normal limits.

The RO provided him a VA audiometric examination in May 1972, 
which disclosed a puretone threshold of 35 decibels at 8000 
Hertz in the left ear.  The remaining puretone thresholds 
were normal.  An ear, nose, and throat examination at that 
time, however, resulted in a diagnosis of mild, high 
frequency sensory neural hearing loss.  The examiner also 
noted that the veteran had been exposed to the noise from 
aircraft while in service, but that he had worn protective 
devices.  In the June 1972 rating decision the RO denied 
entitlement to service connection for hearing loss because 
the audiometric testing showed his hearing to be within 
normal limits.

The evidence received following the June 1972 decision 
includes the report of a November 1997 VA audiometric 
examination, which shows that the veteran then had a hearing 
loss disability as defined in 38 C.F.R. § 3.385.  During a 
November 1997 ear, nose, and throat evaluation, the veteran 
complained of progressive hearing loss for the previous few 
years.  During the May 2003 hearing before the undersigned 
the veteran also reported having had difficulty hearing since 
he was separated from service.  He also asserted that the 
hearing loss had been caused by his aircraft maintenance job 
in service. 

The Board finds that the report of the November 1997 
audiometric examination is new, in that the evidence of 
record in June 1972 did not show that the veteran had a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  The 
evidence is also material, in that it establishes that the 
veteran has a hearing loss that may be related to service.  
For these reasons the Board finds that evidence that is both 
new and material has been submitted, and the claim of 
entitlement to service connection for hearing loss is 
reopened.

As previously stated, the Board also finds that additional 
development is required prior to considering the substantive 
merits of the claim for service connection.  The issue of 
entitlement to service connection for hearing loss is, 
therefore, being remanded to the RO for that development and 
re-adjudication.

New and Material Evidence to Reopen a Claim for Service 
Connection for Degenerative Joint Disease of the Cervical and 
Lumbar Spine

Factual Background

The service medical records pertaining to the veteran's 
active duty show that in May 1958 he reported having had 
"catches" in his back for the previous three months, but no 
pathology could be determined for his complaints.  He also 
reported having pain in the neck in March 1959, but the 
physical examination was normal.  He complained of a stiff 
neck in February 1966, which was assessed as a muscle strain 
due to lifting.  The spine was found to be normal when he was 
examined on separation from service in June 1966.

During a March 1972 VA examination, which was conducted 
approximately six years after the veteran's separation from 
active duty, he reported having pain in his back.  The 
physical examination, however, revealed no abnormality in any 
aspect of the musculoskeletal system, and X-rays of the 
dorsal and lumbar spine were normal.

In conjunction with a May 1972 VA examination the veteran 
complained of arthritic-type symptoms in the upper sternal 
area, the left shoulder, and the thoracic area.  He reported 
that those symptoms had begun during active duty, but that no 
treatment had been recommended.  He denied having sought any 
medical treatment for the complaint since his separation from 
service.  The examination resulted in a diagnosis of 
osteoarthritis of the costosternal joint, the thoracic spine, 
and the left shoulder, by history.  An X-ray study, however, 
revealed no abnormalities in those joints.

The veteran also underwent a psychiatric examination in May 
1972, pertaining to complaints of nervousness and pain in the 
chest, shoulders, and back.  The psychiatric examination 
resulted in a diagnosis of a psychophysiological 
musculoskeletal reaction.

In a June 1972 rating decision the RO granted entitlement to 
service connection for "ill-defined pain to costosternal 
joint, thoracic spine, and left shoulder, with anxiety."  
The RO then assigned a non-compensable rating for that 
disorder.

The veteran presented the report of a March 1994 X-ray study, 
which disclosed severe degenerative changes in the thoracic 
spine.  A September 1994 magnetic resonance image (MRI) of 
the lumbar spine showed that he then had moderately severe 
degenerative disease at the L3-L4 and L5-S1 levels, with a 
minimal disc bulge at L5-S1.  He also presented the report of 
a May 1995 cervical and lumbar myelogram, which revealed 
posterior spurring with anterior defects at C3-C4, C4-C5, and 
C5-C6 levels.  The myelogram of the lumbar spine was reported 
to be normal.  A computerized tomography (CT) scan of the 
cervical spine in May 1995 also showed posterior hypertrophic 
spurring at C3-C7.

In his October 1996 claim for compensation benefits for the 
back disability the veteran reported having injured his back 
in early 1979, while on active duty for training.  He stated 
that the injury had occurred at the Ebbing Air National Guard 
Base in Fort Smith, Arkansas, and that he had been treated at 
St. Edward's Mercy Hospital in Fort Smith.

The RO afforded the veteran a VA orthopedic examination in 
December 1996, which resulted in a diagnosis of cervical and 
thoracic spondylosis.  There were no diagnoses made with 
respect to the lumbar spine, but the examiner had not been 
asked to examine the lumbar spine.  The examiner provided the 
opinion, based on his discussion with the veteran and review 
of the claims file, that the degenerative joint disease in 
the spine was not related to the veteran's complaints during 
service.

The veteran also presented the report of a January 1997 
psychiatric evaluation, which indicates that he reported 
having injured his back in 1979, while serving with the Air 
National Guard, and that he had been unable to move his neck 
while serving at Shaw Air Force Base.  He also reported 
having injured his head, neck, and left shoulder in a fall 
two years previously, which had "traumatized" an existing 
osteoarthritic condition.  The therapist indicated that this 
"osteoarthritic condition" had been previously service 
connected.  The veteran also registered a number of other 
complaints pertaining to his medical problems.  

In addition to other impairments not relevant to this 
determination, the therapist entered diagnoses of a back 
injury at Fort Chaffee, Arkansas; a neck injury at Shaw Air 
Force Base; and osteoarthritis of the neck and thoracic 
spine.  There is no indication that those assessments were 
based on any medical evidence, or medical analysis, in that 
the therapist was a clinical social worker and is not shown 
to have any medical expertise.  Because the assessment was 
based only on the veteran's reported history, the assessment 
has no probative value in determining whether the veteran 
incurred a neck or back injury in service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by an examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence).

Based on the evidence shown above, in the July 1997 rating 
decision the RO denied entitlement to service connection for 
degenerative joint disease of the cervical and lumbosacral 
spine.  The RO denied service connection because there was no 
evidence of a neck or back injury in service, and because no 
abnormality was found on examination in 1972.  The RO also 
found that there was no evidence of a nexus to service, or 
between the degenerative joint disease of the cervical and 
lumbar spine and the service-connected thoracic spine 
disability.  In the July 1997 rating decision the RO also 
revised the definition of the service-connected thoracic 
spine disability from "ill-defined pain" to degenerative 
joint disease of the thoracic spine.  In addition, the RO 
increased the rating for the service-connected thoracic spine 
disability from zero to 20 percent.

The evidence received subsequent to the July 1997 decision 
includes service medical records pertaining to the veteran's 
service in the Air National Guard.  Those records show that 
in March 1979 he reported having "jumped a ditch" on his 
way to work and injured his back.  He was then referred to 
St. Edwards Hospital for treatment.  He was still symptomatic 
five days later, and was again referred to St. Edwards.  
During a periodic examination in August 1979 he reported 
having previously injured his back when he jumped from a 
walkway at Ebbing Air Force Base at Fort Smith, Arkansas.  
The report of the physical examination conducted at that 
time, if performed, is not of record.  The records do not 
show any further complaints pertaining to the back or neck, 
and examinations of the spine in October 1980, December 1980, 
and September 1981 were all normal.  The veteran tried to 
obtain the treatment records from St. Edwards Hospital, but 
was informed in August 1997 that those records were no longer 
available.

Documents from the Arkansas Air National Guard show that the 
veteran was on active duty for training from December 1978 to 
March 1979 at Fort Smith, Arkansas.

Private treatment records indicate that the veteran injured 
his back in an on-the-job injury in February 1989.  An X-ray 
study then showed moderate degenerative and osteoporotic 
changes and disc space narrowing from L3-S1.  In April 1990 
he reported having injured his back approximately one year 
earlier, but did not report any injuries prior to February 
1989.  The records indicate that he worked as a millwright, 
which required heavy lifting.  Examination of the back was 
then essentially normal, and the veteran had no complaints 
pertaining to the back.  In March 1991 he again reported 
having injured his back at work in February 1989, but did not 
report any previous injuries.

The evidence also includes the report of a medical evaluation 
and medical records review, apparently conducted in 
conjunction with the veteran's receipt of workers' 
compensation benefits, dated in March 1995.  In that report 
F.S.W., M.D., stated that the veteran had injured his back 
when falling from machinery in January 1994.  He found that 
in that fall the veteran had aggravated a pre-existing 
impairment of the lumbar spine.  He described that impairment 
as osteoarthritis, which dated back to at least 1990.  He 
referenced X-ray studies showing degenerative disc disease in 
the lumbar spine, with 40 percent narrowing of the L3-L4 disc 
space and 75 percent narrowing of the L5-S1 disc space.  

In his September 1997 claim the veteran again asserted that 
he had injured his back in 1979 at Ebbing Air National Guard 
Base in Fort Smith, Arkansas.  In the May 2003 hearing before 
the undersigned he testified that he began having muscle 
spasms in service, but he denied having had any injuries in 
service.

Analysis

The service medical records pertaining to the veteran's 
service in the Air National Guard are new, in that those 
records had not been received or considered by the RO prior 
to the July 1997 decision.  The records are also material, 
because they document an injury to the back in March 1979, 
while the veteran was on active duty for training.  Because 
the veteran's claim is now supported by a current medical 
diagnosis of disability as well as probative evidence of an 
in-service injury, the Board finds that that evidence must be 
considered in order to fairly evaluate his claim.  For that 
reason the Board has determined that new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for degenerative joint 
disease of the cervical and lumbar spine, and the claims are 
reopened.

As previously stated, however, the Board also finds that 
additional development is required prior to considering the 
substantive merits of the veteran's claims.  For that reason 
the issue of entitlement to service connection for 
degenerative joint disease of the cervical and lumbar spine 
is being remanded to the RO for the completion of that 
development and re-adjudication.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative joint 
disease of the cervical spine is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine is reopened.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, which redefined the 
obligations of VA with respect to the duty to notify the 
veteran of the evidence needed to substantiate his claim and 
to assist him in developing that evidence.  Although the RO 
did inform the veteran of the evidence required to establish 
service connection for hearing loss, tinnitus, and 
degenerative joint disease, the RO has not informed him of 
the evidence required to substantiate his claim for a higher 
rating for PTSD or an earlier effective date for the 
assignment of the 70 percent rating and the total rating 
based on unemployability.  In this regard the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has specifically held that the VCAA is applicable to 
a claim for an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  For that reason the 
Board finds that remand of these issues is required.

In addition to the above, the documents in the claims file 
indicate that the veteran has been awarded disability 
benefits from the Social Security Administration (SSA), 
effective in April 1997.  It is not clear from the available 
evidence whether entitlement was based on his cervical and 
lumbar spine disabilities, for which service connection has 
not yet been established; PTSD; or a combination of 
impairments.  The Board finds that the SSA records are 
relevant to the claim for service connection for degenerative 
joint disease, as well as the claim for an earlier effective 
date for the 70 percent rating for PTSD and a total rating 
based on unemployability.  Those records should, therefore, 
be obtained prior to the Board's resolution of his appeal.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In regard to the veteran's claims of entitlement to service 
connection for hearing loss, tinnitus, and degenerative joint 
disease, the Board finds that VA examinations are necessary 
prior to adjudicating those issues.  Although the medical 
evidence shows that he currently has hearing loss and 
degenerative joint disease of the cervical and lumbar spine, 
and that he incurred related injuries in service, it is not 
clear from the available evidence whether the currently 
diagnosed disorders are related to the in-service injuries.  
Furthermore, the evidence does not indicate whether the 
veteran's complaint of tinnitus has resulted in a diagnosis 
of that disorder, or whether any such diagnosis is related to 
an in-service injury, including acoustic trauma.  For these 
reasons the Board finds that remand of these issues is 
required to obtain VA medical examinations and opinions 
regarding a nexus to service.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any of the 
claimed disabilities since February 2002.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  If the RO is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should afford the veteran a VA 
otolaryngology examination in order to 
determine whether he suffers from hearing 
loss or tinnitus that is related to 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including audiometric 
testing, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct an 
examination and determined whether a 
diagnosis of tinnitus is warranted.  
Based on review of the medical evidence 
of record and sound medical principles, 
the examiner should also provide an 
opinion on whether any tinnitus and/or 
hearing loss is at least as likely as not 
(probability of 50 percent or greater) 
related to an in-service disease or 
injury, including noise exposure.

5.  The RO should forward the veteran's 
claims file to an appropriate VA 
physician in order to obtain a medical 
opinion on whether the currently 
diagnosed degenerative joint disease of 
the cervical and lumbar spine is related 
to service.  If the physician determines 
that an examination is required prior to 
rendering the opinion, the examination 
should be afforded the veteran.

Based on review of the medical evidence 
of record and sound medical principles, 
the physician should provide an opinion 
on whether the degenerative joint disease 
of the cervical or lumbar spine, which 
was initially documented in February 
1989, is at least as likely as not 
(probability of 50 percent or greater) 
etiologically related to the back injury 
that the veteran incurred in March 1979, 
or any other incident of service.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



